Citation Nr: 0805274	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-02 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
right inguinal hernia.

2.  Entitlement to service connection for a codeine rash.

3.  Entitlement to service connection for a right wrist 
condition.

4.  Entitlement to service connection for a left shoulder 
condition.

5.  Entitlement to service connection for a gastrointestinal 
disorder.

6.  Entitlement to service connection for calluses, bilateral 
feet.

7.  Entitlement to service connection for anxiety neurosis, 
including as secondary to service-connected right inguinal 
hernia.

8.  Entitlement to an initial disability rating in excess of 
10 percent for residual scar, inguinal hernia repair.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
October 1984.  He had subsequent service in the U.S. Army 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran's inguinal hernia claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected right inguinal hernia is 
not recurrent.

2.  There is no medical evidence that the veteran currently 
has a codeine rash, a right wrist condition, a left shoulder 
condition, a gastrointestinal disorder, calluses on the feet, 
or anxiety neurosis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
right inguinal hernia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.114, Diagnostic Code 7338 (2007).

2.  Service connection for a codeine rash is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.303, 3.307, 3.309 (2007).

3.  Service connection for a right wrist condition is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.303, 3.307, 3.309 (2007).

4.  Service connection for a left shoulder condition is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.303, 3.307, 3.309 (2007).

5.  Service connection for a gastrointestinal disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.307, 3.309 (2007).

6.  Service connection for calluses, bilateral feet, is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.303, 3.307, 3.309 (2007).

7.  Service connection for anxiety neurosis is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
February and March 2005, prior to the initial AOJ decision on 
his claims.  As these letters relate to the veteran's claims 
for service connection, the Board finds that VA's duty to 
notify was satisfied because these letters fully addressed 
all four notice elements set forth above and was sent prior 
to the initial AOJ decision in this matter.  The Board notes, 
however, that the veteran has not been provided notice that a 
disability rating or an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, given the denial hereafter of the veteran's claims 
for service connection, any questions as to a disability 
rating or an effective date as to these claims are moot.  
Thus the Board finds that the veteran is not prejudiced by 
VA's failure to provide notice on these elements of his 
service connection claims.

As for the veteran's claim for an increased disability rating 
for his service-connected right inguinal hernia, the Board 
notes that the Court of Appeals for Veterans Claims (Court) 
issued a recent decision regarding notice to be provided on 
such claims.  See Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  In Vazquez-Flores v. Peake, the 
Court held that, for a claim seeking increased compensation 
for an already service-connected disability, 38 U.S.C.A. § 
5103(a) requires that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, slip op. at 5-6.

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here the duty to notify was not satisfied prior to the 
initial adjudication.  Although any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, VA can avoid reversal 
by showing that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")); (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Additionally, consideration also should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, supra at 
9.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  The 
veteran was advised in the pre-adjudicatory notices that he 
must provide evidence demonstrating a worsening or increase 
in the severity of his disability, and that such information 
could include different types of medical and lay evidence 
including medical reports and treatment records; statements 
from people with personal knowledge of his symptoms such as 
friends, co-employees and employers; employment and insurance 
physical examinations; and pharmacy prescription records.  In 
addition, he notified that it was his responsibility to 
support the claim with appropriate evidence.  The veteran 
responded to the notices sent and identified medical evidence 
as well as submitted medical evidence in connection with his 
claim, which indicates he affirmatively demonstrated his 
understanding of the need to provide VA with information and 
evidence to support his claim.  

Further, the veteran demonstrated actual knowledge that he 
needed to show the effect that the worsening of his service-
connected right inguinal hernia had on his employment and 
daily life.  At a VA examination in April 2005, the veteran 
reported problems with his employment and daily life that he 
believed were due to his service-connected disability.  

Post-adjudication, the veteran was sent correspondence in 
September 2005 that notified him of the Diagnostic Code that 
contains the criteria of what is necessary to show 
entitlement to a higher disability rating for an inguinal 
hernia, although the criteria under the Diagnostic Code is 
not of such a nature as to require a demonstration of 
anything other than a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
on the veteran's employment and life.  In other words, the 
rating criteria for a higher disability rating for an 
inguinal hernia do not require a showing of specific 
measurements or test results.  

Furthermore, the September 2005 communication advised the 
veteran of what Diagnostic Codes were relevant to his claim 
and the rating criteria and the range of severity for each 
Diagnostic Code.  Thus, although the veteran has not been 
given general notice that a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide a range of severity of a particular 
disability from 0 percent to as much as 100 percent, such 
lapse in notice is not prejudicial because the veteran has 
been provided specific notice of the Diagnostic Codes 
applicable to his service-connected disability and the rating 
criteria and range of severity particular to those Diagnostic 
Codes.

Thus the Board finds that any deficiencies in the pre-
adjudicatory notices provided to the veteran are 
nonprejudicial as the veteran either had actual knowledge or 
a reasonable person could be expected to understand what was 
needed.  Thus, even assuming a notice error, the Board 
concludes the error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  Further, the Board finds that the 
post-adjudicatory correspondence and adjudicatory process 
render the pre-adjudicatory deficiencies nonprejudicial 
because the veteran was provided notice of the missing 
elements and subsequent adjudication.  Accordingly, the Board 
finds that any error in the pre-adjudicatory notices provided 
to the veteran on his claim for an increased disability 
rating have not affected the essential fairness of the 
adjudication, and the veteran is not prejudiced thereby.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  VA 
outpatient records are in the file for treatment from April 
2003 through July 2005.  The veteran has not identified any 
private medical treatment received for the claimed 
conditions.  The veteran did, however, submit inpatient 
treatment records from the U.S. Air Force Medical Center at 
Keesler Air Force Base in Mississippi related to his surgery 
for repair of a right inguinal hernia in August 1991.  The 
veteran was notified of what evidence the RO had obtained, 
and in a February 2005 statement, he indicated he had no 
additional evidence to submit in support of his claims.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.  

The duty to assist for service connection claims also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  The veteran 
was not, however, provided VA examination in connection with 
his service connection claims.  The Board finds that the 
failure to provide VA examinations on the veteran's service 
connection claims is not prejudicial to the veteran as 
examination is not needed because there is no medical 
evidence that the veteran is currently diagnosed to have any 
of the conditions he seeks service connection for.  Thus, VA 
examination is not needed in order to adjudicate the 
veteran's claims for service connection.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2007). 

As to the veteran's claim for an increased disability rating, 
the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran with an appropriate VA examination in 
April 2005.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's right inguinal hernia since he was last examined.  
As such, a remand is not required solely due to the passage 
of time since the most recent VA examination was prepared.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007);VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); 
cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Moreover, the veteran has not reported receiving any recent 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Claim for an Increased Rating 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2 (2007).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2007), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor, 38 C.F.R. § 4.3 (2007).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran is service-connected for a right inguinal hernia 
that is currently evaluated as noncompensable under 
Diagnostic Code 7338.  Under the applicable rating criteria, 
a 10 percent evaluation is warranted for a recurrent 
postoperative hernia that is readily reducible and well 
supported by a truss or belt.  A maximum 30 percent 
evaluation is warranted for a small recurrent postoperative 
hernia, or an unoperated irremediable hernia, that is not 
well supported by truss or is not readily reducible.  There 
are no other Diagnostic Codes applicable for evaluating the 
veteran's service-connected right inguinal hernia.

The medical evidence shows that the veteran does not have a 
recurrent hernia.  The veteran underwent inguinal hernia 
repair in August 1991.  VA treatment records fail to show any 
complaints of or treatment for a recurrent hernia.  VA 
examination reports from July 2003 and April 2005 also fail 
to show evidence of a recurrent right inguinal hernia.  
Rather the reports show the veteran complained of pain in the 
inguinal area that is sharp and intermittent and aggravated 
by periods of longstanding.  The July  2003 VA examiner noted 
there was exquisite tenderness to palpation of the canal as 
well as the internal ring on physical examination.  He stated 
that this is not unusual post surgery.  The April 2005 VA 
examiner did not note any objective findings of pain on 
physical examination, but noted that the veteran complained 
of pain on evaluation of the scar.  

The Board notes that, based upon these examination reports, 
the RO granted a separate disability rating of 10 percent 
under Diagnostic Code 7804 for a painful residual scar from 
the inguinal hernia repair conducted in August 1991.  It, 
however, denied a compensable rating for the service-
connected right inguinal hernia.  The Board agrees.  The 
current medical evidence fails to establish that the veteran 
has a recurrent hernia, which the rating criteria require 
showing of in order for a compensable rating to be warranted.  
Thus the preponderance of the evidence is against the 
veteran's claim for a compensable disability rating for the 
service-connected right inguinal hernia.  The preponderance 
of the evidence being against the veteran's claim, the 
benefit of the doubt doctrine is not applicable.  

This determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  There is no 
showing that the disability reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
compensable rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that the disability 
results in either marked interference with employment 
frequent, or indeed, any periods of hospitalization, or has 
otherwise rendered impractical the application of the regular 
schedular standards.  As such, the Board is not required to 
remand the claim for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Claims for Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2007).  The veteran has also claimed service 
connection for anxiety neurosis as secondary to his service-
connected right inguinal hernia.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

The veteran has claimed service connection for multiple 
disorders based upon a review of his service medical records.  
The Board acknowledges that the clinical notes from his 
period of active duty from October 1981 to October 1984 show 
the veteran was treated in service for complaints relating to 
his left shoulder, calluses (but only left foot), and 
probable viral gastroenteritis.  In addition, an x-ray report 
from June 1982 shows the veteran's left shoulder and right 
wrist were x-rayed.  

As for the claimed codeine rash, the only note of this is in 
inpatient treatment records from August 1991 when the veteran 
underwent surgery to repair a right inguinal hernia.  This 
was not actually a medical finding of an existing codeine 
rash, but was rather a history of an allergy to codeine 
resulting in a rash.  Otherwise there is no record of 
treatment in service for any such rash or any other type of 
skin rash.

Post-service VA treatment records obtained from April 2003 
through July 2005 do not, however, show complaints of or 
treatment for any left shoulder condition, right wrist 
condition, foot calluses or a gastrointestinal disorder.  
Furthermore, although these treatment records show the 
veteran sought medication for "jock itch," there is no 
evidence of treatment for a "codeine rash" for which the 
veteran filed service connection.  In order to establish 
entitlement to service connection, there must be some 
evidence that there is a current disability, which is 
completely lacking in the present case.  Thus the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a left shoulder 
condition, right wrist condition, gastrointestinal disorder, 
and a codeine rash because there is no medical evidence of 
any current disabilities.  

In addition, the veteran is claiming service connection for 
anxiety neurosis, including as secondary to his service-
connected right inguinal hernia.  The service medical records 
from the veteran's period of active duty from October 1981 to 
October 1984 do not show any complaints of or treatment for 
any psychiatric problem.  The veteran was found to have a 
right inguinal hernia in June 1991 shortly after reporting 
for a period of active duty for training with the U.S. Army 
Reserve.  This was found to have been incurred in the line of 
duty.  In August 1991, the veteran underwent surgery to 
repair the right inguinal hernia at the military hospital at 
Keesler Air Force Base in Mississippi.  From the preoperative 
nursing notes, it appears the veteran expressed some anxiety 
regarding the surgery.  Postoperative, the nursing notes 
indicate the veteran had anxiety secondary to incisional pain 
at around 0235 hours.  However, by 1000 hours, the veteran's 
incisional pain had resolved and it was noted that there was 
little to no evidence of anxiety.  The Discharge Summary from 
this period of inpatient treatment makes no mention of 
anxiety or treatment therefor.  Thus it appears that the 
veteran's anxiety had resolved with the surgery and the 
resolution of his post-surgical pain.

In addition, subsequent VA treatment from April 2003 through 
July 2005 do not show any complaints of or treatment for 
anxiety.  At a VA examination conducted in April 2005 related 
to the veteran's right inguinal hernia, the veteran did not 
report any feelings of anxiety or other psychiatric symptoms 
related to his service-connected right inguinal hernia.  
Furthermore, the examiner stated that there is no documented 
evidence that this veteran is suffering from anxiety 
neurosis.

Thus the Board finds that the evidence fails to establish 
that the veteran has a current diagnosis of anxiety neurosis.  
Without medical evidence of a current disability, service 
connection is not warranted.  Thus the preponderance of the 
evidence is against the veteran's claim for service 
connection for anxiety neurosis.

The preponderance of the evidence being against the veteran's 
claims for service connection, service connection must be 
denied.


ORDER

Entitlement to a compensable rating for service-connected 
right inguinal hernia is denied.

Entitlement to service connection for a codeine rash is 
denied.

Entitlement to service connection for a right wrist condition 
is denied.

Entitlement to service connection for a left shoulder 
condition is denied.

Entitlement to service connection for a gastrointestinal 
disorder is denied.

Entitlement to service connection for calluses, bilateral 
feet, is denied.

Entitlement to service connection for anxiety neurosis, 
including as secondary to service-connected right inguinal 
hernia, is denied.

REMAND

The veteran initially filed a claim seeking a compensable 
rating for his already service-connected right inguinal 
hernia.  In the May 2005 rating decision, the RO granted a 
separate rating of 10 percent for residual scar, inguinal 
hernia repair, but denied an increased in the service-
connected right inguinal hernia.  In his Notice of 
Disagreement filed in June 2005, the veteran first stated:  
"The May 16, 2005 rating decision granted me service 
connection for my tender scar condition located in my 
inguinal area at 10 percent."  He then proceeded to list the 
other claims also decided in the May 2005 rating decision.  
In the last paragraph, the veteran stated:  "Please prepare 
these issues for review by the Board of Veterans Appeals."  

It is clear that the veteran's Notice of Disagreement 
included the issue of the 10 percent disability rating for 
the residual scar from the inguinal hernia repair.  The Board 
accepts the veteran's May 2003 statement as a Notice of 
Disagreement with the June 2002 rating decision.  See 
38 C.F.R. § 20.201 (2003).  To date, however, the RO has not 
issued the veteran a Statement of the Case (SOC) with respect 
to this claim.  Under the circumstances, the Board has no 
discretion and is obliged to remand this issue to the RO for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the veteran an SOC with 
respect to his claim seeking an initial 
rating in excess of 10 percent for a 
residual inguinal hernia scar, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


